Baldwin, J.
The note sued on was executed on the 19th day of December, 1859, payable five months after date. It also being negotiable the defendants were entitled to days of-grace. The suit was commenced upon the 16th day of May, 1860, before the maturity of the note. The plaintiffs did not aver in their petition any reason for the commencement of the suit prior to its maturity. The defendants not having waived this objection to the rights of plaintiffs to recover in the court below, the judgment must be reversed.
Judgment reversed.